Citation Nr: 1313742	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  08-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for right knee arthritis, rated as 10 percent disabling prior to February 11, 2010, and as 30 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee.

3.  Entitlement to a compensable disability rating for soft tissue irritation of the left knee.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to May 2001.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims for increase.  In a February 2012 rating decision, the Veteran was awarded an increased rating, to 30 percent, for his service-connected degenerative joint disease of the right knee, effective from February 11, 2010.

The Board remanded the case in July 2010 and again in May 2012 for further evidentiary development and adjudication.  In the May 2012 remand, the Board instructed the agency of jurisdiction (AOJ) to provide the Veteran with a VA examination and then re-adjudicate the claims.  The AOJ scheduled the Veteran for a VA examination, which was conducted in June 2012.  The Veteran was then provided a supplemental statement of the case (SSOC) in November 2012, in which the AOJ granted the Veteran a separate 10 percent disability rating for limitation of extension of the right knee but otherwise denied the claims for increase.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran was afforded a Travel Board hearing in May 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In an April 2010 statement to VA, the Veteran indicated that he was submitting medical documents addressing "a medical nexus relat[ing] my back condition to the SC knees."  The Board thus infers a petition to reopen a previously denied claim for service connection for a low back disorder.  As this claim has not been adjudicated by the RO, it is not before the Board; hence, it is referred to the AOJ for appropriate action.

The Board further notes that the Veteran has indicated on multiple occasions, including at his May 2010 hearing, that he is unable to work due to his service-connected knee disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating, as noted above.  This issue is remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  For the period prior to February 11, 2010, the Veteran's right knee arthritis was manifested by subjective complaints of pain, stiffness, instability, and weakness; objective findings reflected pain on motion, tenderness, and disability tantamount to motion limited to no worse than 0 degrees of extension and 90 degrees of flexion.

2.  From February 11, 2010, the Veteran's right knee arthritis has been manifested by subjective complaints of pain, stiffness, instability, and weakness; objective findings reflect pain on motion, tenderness, and disability tantamount to motion limited to no worse than 110 degrees of flexion.

3.  The Veteran's limitation of extension of the right knee has been manifested by limitation of motion of no worse than 10 degrees of extension.

4.  For the period prior to June 11, 2012, the Veteran's soft tissue irritation of the left knee was manifested by subjective complaints of pain, stiffness, and weakness; objective findings reflected pain on motion, tenderness, and disability tantamount to motion limited to no worse than 0 degrees of extension and 95 degrees of flexion.

5.  From June 11, 2012, the Veteran's soft tissue irritation of the left knee has been manifested by subjective complaints of pain, stiffness, instability, and weakness; objective findings reflect pain on motion, tenderness, and disability tantamount to motion limited to no worse than 10 degrees of extension and 110 degrees of flexion.


CONCLUSIONS OF LAW

1.  For the period prior to February 11, 2010, the criteria for a disability rating higher than 10 percent for service-connected right knee arthritis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260 (2012).

2.  For the period from February 11, 2010, the criteria for a disability rating higher than 30 percent for service-connected right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260 (2012).

3.  The criteria for an initial disability rating in excess of 10 percent for service-connected limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2012).

4.  For the period prior to June 11, 2012, the criteria for a compensable disability rating for service-connected soft tissue irritation of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2012).

5.  From June 11, 2012, the criteria for a disability rating of 10 percent for service-connected soft tissue irritation of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished.  In this respect, through an August 2006 notice letter, the Veteran received notice of the information and evidence needed to substantiate the claims on appeal.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the August 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned August 2006 notice letter.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in the August 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  Available records from the Veteran's private and VA treatment providers have been obtained and associated with the claims file.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  Additionally, the Veteran was afforded VA examinations in November 2006, January 2007, February 2010, January 2012, and June 2012, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his degenerative joint disease and limitation of extension of the right knee and his soft tissue irritation of the left knee have been more disabling than indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in November 2006, January 2007, February 2010, January 2012, and June 2012, as well as records of the Veteran's ongoing treatment with both private and VA treatment providers.  At the November 2006 examination of his right knee, the Veteran complained of pain in his right knee that had grown increasingly worse over the previous several years and that flared up with climbing stairs, kneeling, or crawling.  He complained of weakness, stiffness, and instability, but denied giving way of the right knee.  Physical examination found an antalgic gait, but no instability was found on testing.  The Veteran's range of motion was flexion to 90 degrees without pain and extension to 0 degrees without pain.  The examiner diagnosed the Veteran with status post ACL repair with chronic strain.  Similarly, report of the January 2007 VA examination of the Veteran's left knee reflects his complaints of pain in the knee since service.  He also reported having injured his left knee at work in 2006 after stepping off a ladder and tearing his ACL, requiring repair surgery.  The Veteran complained of pain in the knee, which was increased with going up and down ladders and squatting.  He complained of pain, stiffness, and swelling, but he denied experiencing any instability, dislocation, or subluxation.  Physical examination found stability in the left knee, and range-of-motion testing revealed flexion to 95 degrees and extension to 0 degrees without pain on repetitive motion.  The examiner opined, however, that the soft-tissue injury for which the Veteran is service connected is "stable" and that his current pain was stemming not from that disorder but from the unrelated ACL tear that occurred in 2006.

Report of the February 2010 VA examination noted the Veteran's complaints of pain in his knees that had continued to worsen.  He reported being unable to sit or stand for long periods of time.  He also complained that his knees were unstable and gave out if he stood too long.  He stated that he was unable to stand or perform any range-of-motion testing during the examination due to complaints of pain in his knees.  Physical examination found crepitus, tenderness and pain in the knees, and guarding of movement, but no instability on testing was found.  The examiner noted that the Veteran was unemployed secondary to pain in his knees and back.  The diagnosis was degenerative joint disease and chondromalacia in the knees.  

In January 2012, VA obtained an addendum opinion concerning the Veteran's knee disorders.  In that opinion, the examiner reviewed the Veteran's medical history and claims file and opined that his degenerative joint disease and chondromalacia of the left knee was not caused by or a result of his initial service-connected soft tissue irritation of the left knee.  In so finding, the examiner reasoned that the joint trauma the Veteran experienced in the 2006 work injury that caused his ACL tear led to the development of degenerative joint disease and chondromalacia patella in the knee.  In so finding, the examiner pointed to medical research establishing that joint trauma such as an ACL tear is known to lead to arthritis in the affected joint.

Pursuant to the Board's May 2012 remand, the Veteran again underwent VA examination in June 2012.  At that time, he again reported experiencing pain that was controlled by medication.  Range-of-motion testing revealed flexion to 100 degrees and extension to 10 degrees bilaterally without pain on repetitive motion.  Tenderness to palpation was noted bilaterally, but the Veteran's muscle strength was normal.  In addition, multiple joint stability tests were completed; each of those tests revealed no instability in either knee.  The Veteran also denied a history of recurrent subluxation or dislocation.  He reported using braces on his knees, as well as a cane and, on occasion, a wheelchair or scooter.  He stated that he had to stop working due in part to his knee pain but "mainly" due to his unrelated low back disorder.  Upon review of the record and physical examination of the Veteran, the examiner found that his degenerative joint disease of the left knee is not etiologically linked to his service-connected soft tissue irritation of the left knee.  Despite a clear directive in the May 2012 Board remand to do so, the examiner did not clarify to what extent the above-described symptomatology is due to the Veteran's service-connected soft tissue irritation of the left knee and to what extent his symptoms are linked only to the unrelated degenerative joint disease of the left knee.

Records of the Veteran's ongoing treatment with private and VA treatment providers reflect that the Veteran has consistently sought treatment for his knee problems in the years since his claim was filed.  Private records document that the Veteran tore his left ACL during a work accident in 2006 and subsequently underwent surgery to repair the ligament.  He reported to a private treatment provider in March 2010 that he was unable to work secondary to back problems.  In addition to the medical evidence, the Veteran has submitted statements in support of his claims.  Each of these statements reflects complaints similar to those reported at the VA examinations.  The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing in May 2010.  At that time, the Veteran contended that he experienced increased pain and instability in his knees bilaterally.  

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain, stiffness, weakness, and instability in the knees, which problems are exacerbated by prolonged walking and other activities.  The VA examination reports reflect the examiners' consideration of the Veteran's reported history of pain, weakness, instability, and stiffness.  The Board notes, however, that the November 2006 VA examiner noted that the Veteran's range of motion of the right knee was flexion to 90 degrees without pain and extension to 0 degrees without pain; the January 2007 examination of the left knee found range of motion of flexion to 95 degrees without pain and extension to 0 degrees without pain.  At the June 2012 VA examination, the Veteran was found to have range of motion of flexion to 110 degrees bilaterally, with extension to 10 degrees bilaterally, without pain on repetitive motion.  No subluxation, dislocation, or instability was noted in either knee at any examination; in particular, the June 2012 VA examiner conducted multiple tests of the stability of the Veteran's knees and found them completely stable bilaterally.  

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a disability rating higher than 10 percent for right knee arthritis for the period prior to February 11, 2010.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's right knee arthritis was so disabling as to approximate the level of impairment required for the assignment of a rating higher than the 10 percent assigned for the period prior to February 11, 2010.  In reaching this decision, the Board observes that range-of-motion testing showed that, for the period prior to February 11, 2010, the Veteran's flexion and extension levels did not result in a level of disability warranting a rating higher than the 10 percent assigned for that period, even when pain on motion is taken into consideration.  As noted above, at a November 2006 VA examination, the Veteran demonstrated flexion to 90 degrees with full extension, which does not approximate the compensable levels for limitation of motion of the knee (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Code 5003 is 10 percent.  Although the medical evidence reflects that the Veteran complained of pain, stiffness, and tenderness on motion of his right knee, there is no evidence to suggest that he had functional losses of his right knee tantamount to a compensable level of limited motion at any time prior to February 11, 2010.  Thus, even considering the pain on motion noted by the Veteran's VA providers and complained of by the Veteran, the Board concludes that the Veteran's right knee arthritis was not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the period prior to February 11, 2010.  The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261 for the period prior to February 11, 2010.  As noted above, VA examinations and VA treatment records show that the Veteran's range of motion of the right knee was flexion of 90 degrees and full extension to 0 degrees, without pain on motion, for the period prior to February 11, 2010.  As such, neither VA examination reports nor treatment records revealed limitation of flexion or extension of the right knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 or 5261 at any time prior to February 11, 2010.  As the functional impact of the Veteran's right knee arthritis was considered by the examiners and the 10 percent rating assigned prior to February 11, 2010, no higher rating is warranted under Diagnostic Code 5260 or 5261 for that period.

Similarly, upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a rating higher than 30 percent for the Veteran's right knee arthritis for the period from February 11, 2010.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's right knee arthritis is so disabling as to approximate the level of impairment required for the assignment of a rating greater than the current 30 percent in effect from February 11, 2010.  In reaching this decision, the Board acknowledges that the Veteran has been noted to have pain on motion in his knee and limitation of flexion to 110 degrees and extension to 10 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 204-07.  In addition, at the February 11, 2010, VA examination, the Veteran was found to have full extension to 0 degrees, but at that time he did not undergo flexion testing secondary to his complaints of pain.  Thus there are no measurements of flexion from the February 11, 2010, VA examination.  

In this case, the Board notes that limitation of flexion to 110 degrees does not warrant higher than a 30 percent disability rating under Diagnostic Code 5260.  Although the limitation of extension to 10 percent is compensable at the 10 percent rate under Diagnostic Code 5261, the  Board notes that the Veteran has been separately service connected for that disorder from June 11, 2012-the date of the VA examination that first found such disability in the Veteran's right knee.  Thus, a separately compensable rating for limitation of extension, beyond that already awarded, is not available.  Even considering the Veteran's documented weakness, stiffness, and pain on repetitive motion, the Board concludes that the Veteran's right knee arthritis is not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the period from February 11, 2010.  In short, there is no suggestion in the record that the Veteran's functional losses due to problems such as pain or flare-ups equate to limitation of motion such that a higher rating could be assigned for right knee arthritis for the period from February 11, 2010.  In so finding, the Board has considered the Veteran's complaints at the February 2010 VA examination that he could not perform flexion testing secondary to pain but notes that on multiple occasions since that time, including at his June 3012 VA examination, he has been found to have flexion to at least 110 degrees in the right knee.  Thus, a higher rating is not warranted.

As noted above, VA examinations and VA treatment records show that the Veteran's range of flexion of the right knee has been limited to no worse than 110 degrees for the period from February 11, 2010.  As such, neither VA examination reports nor treatment records have revealed limitation of flexion of the right knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 for the period from February 11, 2010.  As the functional impact of the Veteran's right knee disability has been considered by the examiners and the ratings currently assigned as discussed above, no separate rating is warranted under Diagnostic Code 5260 for the period from February 11, 2010.

Similarly, upon review of the evidence the Board does not find that the Veteran's service-connected limitation of extension of the right knee warrants an initial rating in excess of 10 percent.  In so finding, the Board notes that at the June 2012 VA examination, the Veteran was noted to have limitation of extension of the right knee to 10 degrees, warranting a 10 percent disability rating under Diagnostic Code 5261.  Under VAOPGCPREC 9-2004 (September 17, 2004), this separate rating is appropriate given that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.  At no time, however, has the Veteran been shown to have limitation of extension of the right knee worse than 10 degrees; thus, an initial rating in excess of 10 percent is not applicable under Diagnostic Code 5261 for the Veteran's limitation of extension of the right knee.

Regarding the Veteran's left knee, upon consideration of the relevant medical evidence, the Board finds that, for the period prior to June 11, 2012, the clinical evidence does not support a compensable rating for soft tissue irritation of the left knee.  In that connection, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's soft tissue irritation of the left knee was so disabling as to approximate the level of impairment required for the assignment of a compensable rating for the period prior to June 11, 2012.  In reaching this decision, the Board acknowledges that, for that period, the Veteran was noted to have pain on motion in his left knee, with limitation of flexion to 95 degrees and full extension to 0 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 204-07.  These findings do not amount to a compensable limitation of motion under Diagnostic Codes 5260 or 5261, governing limitation of flexion and extension of the knee.  Although the medical evidence reflects that the Veteran complained of pain, stiffness, instability, and tenderness on motion of his left knee, there is no evidence to suggest that he had functional losses of his left knee tantamount to a compensable level of limited motion at any time prior to June 11, 2012.  Thus, even considering the pain on motion noted by the Veteran's VA providers and complained of by the Veteran, the Board concludes that the Veteran's soft tissue irritation of the left knee was not so disabling as to approximate the level of impairment required for assignment of a compensable rating under the limitation-of-motion criteria for the period prior to June 11, 2012.  

In so finding, the Board acknowledges that the Veteran has been diagnosed as having degenerative joint disease in the left knee.  As noted, however, by the January 2012 and June 2012 VA examiners, that disorder is not in any way etiologically linked to his service-connected soft tissue irritation of the left knee.  Rather, the arthritis in the Veteran's left knee developed following a work incident in which he tore his ACL and had repair surgery.  The January 2012 and June 2012 VA examiners' rationales of this finding are clear and thorough, and the Board relies on their findings that the Veteran's left knee degenerative joint disease is not related to his service-connected soft tissue irritation of the left knee.  Thus, evaluation of the Veteran's left knee disorder under Diagnostic Code 5003 would be inappropriate.  

Upon consideration of the relevant medical evidence, the Board finds that the clinical evidence supports a rating of 10 percent for the Veteran's soft tissue irritation of the left knee for the period from June 11, 2012.  Specifically, the Board notes that, at the June 11, 2012, VA examination, the Veteran was noted to have limitation of extension to 10 degrees, warranting a 10 percent disability rating, but no higher, under Diagnostic Code 5261.  The Veteran's limitation of flexion, however, has been no worse than to 110 degrees; this does not warrant a separately compensable disability rating under Diagnostic Code 5260.  Although the limitation of extension to 10 percent is compensable at the 10 percent rate under Diagnostic Code 5261, the Board finds that a separately compensable rating for limitation of flexion is not available.  Even considering the Veteran's documented weakness, stiffness, and pain on repetitive motion, the Board concludes that the Veteran's soft tissue irritation of the left knee is not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria for the period from June 11, 2012.  In short, there is no suggestion in the record that the Veteran's functional losses due to problems such as pain or flare-ups equate to limitation of motion such that a higher rating could be assigned for soft tissue irritation of the left knee for the period from June 11, 2012.  In so finding, the Board has considered the Veteran's complaints at the February 2010 VA examination that he could not perform flexion testing secondary to pain but notes that on multiple occasions since that time, including at his June 2012 VA examination, he has been found to have flexion to at least 110 degrees in the left knee.  Thus, a higher rating is not warranted.

In reaching these conclusions, the Board is cognizant that the January 2012 and June 2012 VA examiners found the Veteran's left knee degenerative joint disease to be unrelated to his service-connected soft tissue irritation of the left knee.  In addition, the January 2012 VA examiner found the Veteran's service-connected disorder to be "stable" and attributed his left knee symptoms to non-service-connected arthritis in the knee.  In response to this finding, in its May 2012 remand the Board specifically directed the VA examiner to address the severity of the Veteran's service-connected soft tissue irritation of the left knee without consideration of his non-service-connected symptoms of arthritis in the knee.  Despite this clear directive, however, the June 2012 VA examiner failed to distinguish between those symptoms attributable to soft tissue irritation of the left knee and those attributable solely to his non-service-connected degenerative joint disease of the left knee.  In this regard, the Board notes that, if it is not medically possible to distinguish the symptoms and effects of service-connected and non-service-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected left knee disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, in consideration of Mittleider, the Board has considered all symptoms identified by the VA examiners in rating the Veteran's service-connected left knee disorder.

As noted above, VA examinations and VA treatment records show that the Veteran's extension of the left knee has been limited to 10 degrees ,and flexion of the left knee has been limited to no worse than 110 degrees for the period from June 11, 2012.  As such, a 10 percent rating is warranted for the Veteran's soft tissue irritation of the left knee from June 11, 2012.  The VA examination report, however, does not reveal limitation of flexion of the left knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 for the period from June 11, 2012.  As the functional impact of the Veteran's left knee disability has been considered by the examiners and the ratings currently assigned as discussed above, no separate rating is warranted under Diagnostic Code 5260 for the period from June 11, 2012.

Further, upon review of the relevant medical evidence, the Board finds that a separate compensable rating is not warranted based on subluxation or lateral instability for either knee at any point during the claim period.  In that connection, the Board notes that Diagnostic Code 5257 is specifically for application for cases where there is shown to be subluxation or lateral instability.  In this case, despite the Veteran's repeated complaints of instability in his knees, no instability of the knees has been identified on physical examination at any time.  No instability has been noted by any VA examiner or at any VA treatment visit, including in particular at the June 2012 VA examination, at which the examiner conducted multiple tests of both knees specifically designed to identify any instability in the joints.  No instability was found at any of those tests in either knee.  Therefore, the Board does not find that a separate disability rating is warranted for either knee on account of lateral instability or subluxation.

The Board has considered the Veteran's and his representative's contentions with regard to his claims for higher ratings for his service-connected knee disabilities.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected knee disorders have otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that the Veteran has not been hospitalized due to his service-connected knee disabilities.  In addition, although he has indicated that he is unable to work, the Veteran himself has stated on multiple occasions that his unemployment is due not only to his knee problems but also primarily to an unrelated, non-service-connected low back disorder.   Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected right knee arthritis warrants a disability rating of no more than 10 percent prior to February 11, 2010, and no more than 30 percent thereafter.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2012).  The Board further finds that the Veteran's service-connected limitation of extension of the right knee warrants an initial disability rating of no more than the 10 percent initially assigned.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2012).  This is so for the entirety of the appellate period.  In addition, the Board finds that the Veteran's service-connected soft tissue irritation of the left knee does not warrant a compensable rating prior to June 11, 2012, but warrants a disability rating of 10 percent from June 11, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2012).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating higher than 10 percent for right knee arthritis prior to February 11, 2010, is denied.

Entitlement to a disability rating higher than 30 percent for right knee arthritis from February 11, 2010, is denied.  

Entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee is denied.

Entitlement to a compensable disability rating for soft tissue irritation of the left knee for the period prior to June 11, 2012, is denied.

Entitlement to a 10 percent disability rating for soft tissue irritation of the left knee from June 11, 2012, is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including at his May 2010 VA examination, that he was no longer able to work due to his service-connected bilateral knee disorders.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disabilities.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of all of the Veteran's service-connected disabilities, when considered together, on the Veteran's unemployability.  Accordingly, on remand, an opinion regarding the effect of all of the disabilities together on employability must be obtained.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU rating.

2.  After securing any additional records, the Veteran must be scheduled for examination to determine the impact of all of his service-connected disabilities on his employability.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2012).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The Board notes that the opinion regarding the Veteran's employability must be provided based on the effects of the Veteran's service-connected disabilities together, not based on the effects of each disability singularly.  The Veteran's service-connected disabilities are as follows: right knee arthritis, chondromalacia patella of the right knee, limitation of extension of the right knee, soft tissue irritation of the left knee, tinnitus, and bilateral hearing loss.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


